Citation Nr: 0531175	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to a compensable evaluation for hearing loss 
of the left ear, on appeal from an initial grant of service 
connection.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
September 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Chicago, Illinois.  That rating action denied the veteran's 
request for a compensable evaluation for hearing loss of the 
left ear.

In April 2004, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript was produced and has been included in the claims 
folder for review.  After the veteran provided the 
aforementioned testimony and upon further review of the 
veteran's claims folder, the Board determined that additional 
development of the claim was necessary.  Hence, the claim was 
remanded in September 2004 to the RO via the Appeals 
Management Center (AMC).  The claim has since been returned 
to the Board for review.  

The veteran, in April 2004, submitted a claim to establish 
service connection or tinnitus as secondary to his service-
connected hearing loss.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring that issue to the RO for action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In July 2005, the veteran filed a notice of disagreement 
concerning the RO's denial of service connection for 
tinnitus.  See VA Form 21-6796, Rating Decision, April 6, 
2005.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As of this date, and as noted 
below, the veteran has not been sent a statement of the case 
with respect to this issue, and the remand action below 
addresses this item.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran is not service-connected for hearing loss of 
the right ear.  Hence, for rating purposes, his hearing in 
the right ear is considered normal.

3.  The veteran's left ear disability has been classified as 
Level I.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 U.S.C.A. § 1160 
(West 2002), as amended by Veterans Benefits Act of 2002, 
Pub. L. 107-330, Title I, Section 103, 116 Stat. 2821 
(December 6, 2002); 38 C.F.R. §§3.159, 4.1, 4.2, 4.7, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2002 
letter from the agency or original jurisdiction (AOJ) to the 
appellant that was issue prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his, and the VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of September 2004.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his current left ear hearing loss should be compensably 
rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine whether the 
veteran has a hearing condition of the left ear that would 
qualify him for a compensable rating.  Given the foregoing, 
the Board finds that the VA has substantially complied with 
the duty to obtain the requisite medical information 
necessary to make a decision on the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
The VA also obtained private medical records that dealt with 
any treatment the veteran had received for hearing loss.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  The claims folder contains a 
note from the veteran asking that his claim be expedited and 
that he has no additional evidence to provide prior to the 
claim being reviewed by the Board.  That note was dated 
February 2005.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the disability at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Four years after the veteran was released from active duty in 
1968, the veteran applied for VA compensation benefits for 
hearing loss.  The veteran's claim was denied.  During the 
next thirty-three years, the veteran sought to reopen his 
claim with respect to this issue.  After one of the RO's 
denial of the veteran's claim, the record reflects that the 
veteran appealed to the Board asking that his claim be 
reopened and service connection granted for a left ear 
disability.  The Board, in a decision dated February 15, 
2001, reopened the veteran's claim and then granted service 
connection for a left ear hearing disorder.  The claim was 
returned to the RO, which in turn, assigned a noncompensable 
evaluation for hearing loss of the left ear.  The rating was 
made in accordance with the criteria found at 38 C.F.R. Part 
4, Diagnostic Code 6100.  The veteran was notified of that 
decision and he has appealed the assignment of a 
noncompensable rating.  

That evaluation was based upon the VA audiological 
examination that was performed in March 2001.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
30
LEFT
30
30
25
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
average pure tone results for the right ear was measured to 
be 23 decibels and 31 decibels for the left ear.  The 
examiner diagnosed the veteran as having mild sensorineural 
hearing loss in the left ear.  

Another audiological examination was performed in July 2002.  
That examination produced the following readings (pure tone 
thresholds, in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
30
30
25
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
average pure tone results for the right ear was measured to 
be 23 decibels and 31 decibels for the left ear.  The 
examiner stated that the readings were essentially unchanged 
from the previous exam.  

A third VA test was accomplished in January 2005.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
20
25
15
25
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  The 
average pure tone results for the right ear was measured to 
be 23 decibels and 25 decibels for the left ear.  

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2005); 38 C.F.R. § 4.85(b) 
and (e) (2005).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2005).  

In the present case, using the results that show the worse 
hearing loss in the left ear - those from July 2002, the 
veteran has average hearing loss levels of 31 decibels in the 
left ear, with a 94 percent word recognition score.  The 
veteran is not service-connected for hearing loss of the 
right ear.  Per 38 C.F.R. § 4.85(f) (2005), if impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.

Applying the above information to Table VI of the Rating 
Schedule, the Roman numeric designation is I for the right 
ear, and I for the left ear.  38 C.F.R. § 4.85, Table VI 
(2005).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a noncompensable disability 
rating.  38 C.F.R. § 4.85, Table VII (2005).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2005) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2005), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  Because the veteran's pure tone thresholds in 
any four of the five frequencies is not 55 decibels or more, 
this portion of 38 C.F.R. § 4.86(a) (2005) does not apply.  

The second provision, that of 38 C.F.R. § 4.86(b) (2005), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Because the veteran's pure tone thresholds at 2000 Hertz 
is not 70 decibels more, this portion of 38 C.F.R. § 4.86(b) 
(2005) does not apply.  

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice- 
connected ear (whether total or partial) is considered in 
assigning the proper rating.  The veteran has not been 
classified as being deaf in the nonservice-connected right 
ear, and thus this section also does not apply.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss is severe, and of his belief 
that it should therefore be rated higher.  However, the Board 
is bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
19.5 (2005).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the mandated mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on the reported audiometric 
evaluation does not warrant a compensable evaluation.  
Accordingly, the Board concludes that a compensable 
evaluation for hearing loss of the left ear is not warranted.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left ear hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

Entitlement to a compensable evaluation for hearing loss of 
the left ear is denied.  


REMAND

The Board finds the veteran has submitted a notice of 
disagreement with respect to the denial of service connection 
for tinnitus.  As a timely notice of disagreement has been 
filed, the Board's jurisdiction has been triggered and the 
issue must be REMANDED so that the RO can issue a statement 
of the case on the underlying claim that adequately notifies 
the veteran of the action necessary to perfect an appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the entire record 
and ensure for the issue that may be on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his service connection claim; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for tinnitus.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


